 



EXHIBIT 10.23.6
 
SECURITY AGREEMENT
BETWEEN
EASTERN OIL WELL SERVICE COMPANY
EOWS MIDLAND COMPANY
(DEBTOR)
AND
GUARANTY BANK, FSB, AS AGENT
(SECURED PARTY)
DECEMBER 28, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                          Page
ARTICLE I
  DEFINITIONS AND INTERPRETATION     1
           1.1
  Terms Defined Above     1
          1.2
  Terms Defined in Credit Agreement     1
          1.3
  Additional Defined Terms     1
          1.4
  Undefined Financial Accounting Terms     3
          1.5
  References     3
          1.6
  Articles and Sections     3
          1.7
  Number and Gender     3
 
         
ARTICLE II
  GRANT OF SECURITY INTEREST     3
 
         
ARTICLE III
  REPRESENTATIONS AND WARRANTIES     4
          3.1
  Validity, Perfection and Priority     4
          3.2
  No Liens; Other Financing Statements     4
          3.3
  Location of Debtor and Collateral     4
          3.4
  Accounts     5
          3.5
  Tradenames; Prior Names     5
 
         
ARTICLE IV
  COVENANTS     5
          4.1
  Further Assurances     5
          4.2
  Change of Chief Executive Office     5
          4.3
  Change of Name or Corporate Structure     6
          4.4
  Title, Prohibited Liens and Filings       6
          4.5
  Maintain Records and Accounts     6
          4.6
  Right of Inspection     6
          4.7
  Possession of Collateral     6
          4.8
  Financing Statement Filings; Notifications     7
 
         
ARTICLE V
  ACCOUNTS     7
          5.1
  Debtor Remains Liable under Accounts     7
          5.2
  Collections on Accounts     7
 
         
ARTICLE VI
  POWER OF ATTORNEY     8
          6.1
  Appointment as Attorney-in-Fact     8
          6.2
  No Duty on the Part of Secured Party     9
 
         
ARTICLE VII
  REMEDIES; RIGHTS UPON DEFAULT     9
          7.1
  Rights and Remedies Generally     9
          7.2
  Proceeds     9
          7.3
  Collection of Accounts     10
          7.4
  Disposition of Collateral     10  
          7.5
  Debtor’s Accounts       10
          7.6
  Possession of Collateral     10

- i -



--------------------------------------------------------------------------------



 



                          Page
          7.7
  Disposition of the Collateral     11
          7.8
  Recourse     11
          7.9
  Expenses; Attorneys’ Fees     12
          7.10
  Application of Proceeds     12
          7.11
  Limitation on Duties Regarding Preservation of Collateral     12
          7.12
  Waiver of Claims     12
          7.13
  Discontinuance of Proceedings     13
 
         
ARTICLE VIII
  INDEMNITY     13
          8.1
  INDEMNITY     13
          8.2
  Indemnity Obligations Secured by Collateral; Survival     14
 
         
ARTICLE IX
  MISCELLANEOUS     14
          9.1
  No Waiver; Remedies Cumulative     14
          9.2
  Termination; Release     15
          9.3
  Counterparts     15
          9.4
  Marshalling     15
          9.5
  Severability     15
          9.6
  Financing Statement Filing     15
          9.7
  Notices and Other Communications     15
          9.8
  Parties in Interest     15
          9.9
  Amendments     15
          9.10
  Entire Agreement     15
          9.11
  Governing Law     16
          9.12
  Jurisdiction and Venue     16

- ii -



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
     This SECURITY AGREEMENT (this “Agreement”), dated as of December 28, 2006,
is by and between EOWS MIDLAND COMPANY, a Texas corporation EASTERN OIL WELL
SERVICE COMPANY, a West Virginia Corporation (collectively the “Debtor”) and
GUARANTY BANK, FSB, a federal savings bank as Agent (“Secured Party”).
WITNESSETH:
     WHEREAS, pursuant to the terms and conditions of the Amended and Restated
Credit Agreement dated December  , 2006, by and among Debtor and the Secured
Party (as amended, restated, or supplemented from time to time, the “Credit
Agreement”), the Secured Party has agreed to extend credit to or for the benefit
of Debtor; and
     WHEREAS, pursuant to the Credit Agreement and as an inducement to the
Secured Party to extend credit to or for the benefit of the Debtor pursuant to
the Credit Agreement, Debtor has agreed to execute this Agreement in favor of
the Secured Party;
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
     1.1 Terms Defined Above. As used herein, each of the terms “Agreement,”
“Credit Agreement,” “Debtor,” and “Secured Party” shall have the meaning
assigned to such term hereinabove.
     1.2 Terms Defined in Credit Agreement. Each capitalized term used but not
defined herein shall have the meaning assigned to such term in the Credit
Agreement.
     1.3 Additional Defined Terms. As used herein, each of the following terms
shall have the following meanings:
     “Accounts” shall mean all accounts receivable, book debts, notes, drafts,
instruments, documents, acceptances, and other forms of obligations now owned or
hereafter received or acquired by or belonging or owing to Debtor (including,
without limitation, under any trade names, styles, or divisions thereto),
whether arising from the sale or lease of goods or the rendition of services or
any other transaction (including, without limitation, any such obligation which
might be characterized as an account, general intangible, other than contract
rights under contracts containing prohibitions against assignment of or the
granting of a security interest in the rights of a party thereunder, or chattel
paper under the Uniform Commercial Code in effect in any jurisdiction), and all
rights of Debtor in, to, and under all purchase orders now owned or hereafter
received or acquired by it for goods or services, and all rights of Debtor to
any goods the sale or lease

 



--------------------------------------------------------------------------------



 



of which gave rise to any of the foregoing (including, without limitation,
returned or repossessed goods and rights of unpaid sellers), and all moneys due
or to become due to Debtor under all contracts for the sale or lease of goods or
the performance of services (whether or not earned by performance) or in
connection with any other transaction, now in existence or hereafter arising,
including, without limitation, all collateral security and guarantees of any
kind given by any Person with respect to any of the foregoing.
     “Account Debtor” shall mean each Person obligated on an Account, Chattel
Paper, or General Intangible.
     “Account Records” shall mean (a) all original copies of all documents,
instruments, or other writings evidencing the Accounts, (b) all books,
correspondence, credit or other files, records, ledger sheets or cards,
invoices, and other papers relating to the Accounts, including, without
limitation, all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems, and other papers and documents relating to the Accounts,
whether in the possession or under the control of Debtor or any computer bureau
or agent from time to time acting for or on behalf of Debtor or otherwise,
(c) all evidences of the filing of financing statements and the registration of
other instruments in connection therewith and amendments, supplements, or other
modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgements, or other writings, including, without
limitation, lien search reports, from filing or other registration offices,
(d) all credit information, reports, and memoranda relating thereto, and (e) all
other written or non written forms of information related in any way to the
foregoing or any Account.
     “Chattel Paper” shall mean all chattel paper (as such term is defined in
Section 9 105(a)(2) of the UCC) of the Debtor.
     “Collateral” shall have the meaning assigned to it in Article II.
     “Equipment” shall mean all of Debtor’s equipment (including, but not
limited to that described on Exhibit B attached hereto), as defined in
Section 9.102(a)(33) of the UCC, in any form, whether now owned or hereinafter
acquired and wherever located including all parts thereof and all accessories or
additions thereto, whether now owned or hereafter acquired.
     “General Intangibles” shall mean all general intangibles (as such term is
defined in Section 9 106 of the UCC) of Debtor, including, without limitation,
rights to the payment of money (other than Accounts), net profit interests,
contracts, farmout agreements, licenses, and franchises (excluding licenses and
franchises which prohibit the assignment or grant of a security interest by
Debtor), federal income tax refunds, trade names, distributions on certificated
securities (as defined in §8 102(a)(l) of the UCC) and uncertificated securities
(as defined in §8 102(a)(2) of the UCC), computer programs and other computer
software, inventions, designs, trade secrets, goodwill, proprietary rights,
customer

-2-



--------------------------------------------------------------------------------



 



lists, supplier contracts, sale orders, correspondence, advertising materials,
payments due in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of any property, reversionary interests in pension and
profit sharing plans and reversionary, beneficial and residual interests in
trusts, credits with and other claims against any Person, together with any
collateral for any of the foregoing and the rights under any security agreement
granting a security interest in such collateral.
     “Indemnitees” shall mean the Secured Party and its shareholders, officers,
directors, employees, agents, attorneys-in-fact, and affiliates.
     “Proceeds” shall mean proceeds (as such term is defined in Section 9
306(a)of the UCC).
     “Secured Obligations” shall mean the Obligations.
     “UCC” shall mean the Uniform Commercial Code as in effect from time to time
in the State of Texas.
     1.4 Undefined Financial Accounting Terms. Undefined financial accounting
terms used in this Agreement shall have the meanings assigned to such terms
according to GAAP.
     1.5 References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder,” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular Article, Section, or provision of this Agreement. References in this
Agreement to Articles, Sections, or Exhibits are to such Articles, Sections, or
Exhibits of this Agreement unless otherwise specified.
     1.6 Articles and Sections. This Agreement, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.
     1.7 Number and Gender. Whenever the context requires, reference herein made
to the single number shall be understood to include the plural; and likewise,
the plural shall be understood to include the singular. Words denoting sex shall
be construed to include the masculine, feminine and neuter, when such
construction is appropriate; and specific enumeration shall not exclude the
general but shall be construed as cumulative. Definitions of terms defined in
the singular or plural shall be equally applicable to the plural or singular, as
the case may be, unless otherwise indicated.
ARTICLE II
GRANT OF SECURITY INTEREST
     As security for the prompt and complete payment and performance in full of
all Secured Obligations, Debtor hereby assigns and transfers for the purpose of
security and pledges to the

-3-



--------------------------------------------------------------------------------



 



Secured Party and grants to the Secured Party a security interest in and
continuing lien on all right, title, and interest of Debtor in, to, and under
the following, in each case, whether now owned or existing or hereafter acquired
or arising, and wherever located (all of which is herein collectively called the
“Collateral”):

  (a)   all Accounts;     (b)   all Account Records;     (c)   all Chattel
Paper;     (d)   all Equipment;     (e)   all General Intangibles; and     (f)  
all accessions and additions to any or all of the foregoing, all substitutions
and replacements for any or all of the foregoing, and all Proceeds and products
of any or all of the foregoing.

ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Debtor hereby represents and warrants to the Secured Party, which
representations and warranties shall survive execution and delivery of this
Agreement, as follows:
     3.1 Validity, Perfection and Priority. The security interests in the
Collateral granted to the Secured Party hereunder constitute valid and
continuing security interests in the Collateral. Upon the filing of financing
statements, naming Debtor as “debtor” and the Secured Party as “secured party”
and describing the Collateral, in the filing offices set forth on Exhibit A, the
security interests granted to the Secured Party hereunder will constitute valid
first-priority perfected security interests in all Collateral with respect to
which a security interest can be perfected by the filing of a financing
statement, subject only to Permitted Liens.
     3.2 No Liens; Other Financing Statements, (a) Except for the Lien granted
to the Secured Party hereunder and Permitted Liens, Debtor owns each item of the
Collateral free and clear of any and all Liens, rights, or claims of all other
Persons, and Debtor shall defend the Collateral against all claims and demands
of all Persons at any time claiming the same or any interest therein adverse to
the Secured Party.
          (b) No financing statement or other evidence of Lien covering or
purporting to cover any of the Collateral is on file in any public office other
than (i) financing statements in favor of the Secured Party, (ii) financing
statements for which proper termination statements have been delivered to the
Secured Party for filing, and (iii) financing statements filed in connection
with Permitted Liens.
     3.3 Location of Debtor and Collateral. The chief executive office of Debtor
is located at One Landmark Square, Stamford, Connecticut 06901. The primary
copies of the Account

-4-



--------------------------------------------------------------------------------



 



Records are located at, and all Accounts and General Intangibles are maintained
at, and controlled and directed (including, without limitation, for general
accounting purposes) from, such chief executive office.
     3.4 Accounts. (a) Each Account (i) is and will be, in all material
respects, the genuine, legal, valid, and binding obligation of the Account
Debtor in respect thereof, representing an unsatisfied obligation of such
Account Debtor, (ii) is and will be, in all material respects, enforceable in
accordance with its terms, (iii) is not and will not be subject to any setoffs,
defenses, taxes, counterclaims (except (A) with respect to refunds, returns, and
allowances in the ordinary course of business, and (B) to the extent that such
Account may not yet have been earned by performance), and (iv) is and will be,
in all material respects, in compliance with all applicable laws, whether
federal, state, local, or foreign.
          (b) No Accounts which are evidenced by Chattel Paper require the
consent of the Account Debtor in respect thereof in connection with their
assignment hereunder.
     3.5 Tradenames; Prior Names. Debtor has not conducted business under any
name other than its current name during the last five years.
ARTICLE IV
COVENANTS
     Debtor covenants and agrees with the Secured Party that from and after the
date of this Agreement:
     4.1 Further Assurances. At any time and from time to time, upon the request
of the Secured Party, and at the sole expense of Debtor, Debtor will promptly
and duly execute and deliver any and all such further instruments, endorsements,
powers of attorney, and other documents, make such filings, give such notices,
and take such further action as the Secured Party may reasonably deem desirable
in obtaining the full benefits of this Agreement and the rights, remedies, and
powers herein granted, including, without limitation, the following:
          (a) the filing of financing statements, in form acceptable to the
Secured Party under the Uniform Commercial Code in effect in any jurisdiction
with respect to the liens and security interests granted hereby;
          (b) the performance of all searches of public records deemed necessary
by the Secured Party to establish and determine the priority of the security
interests of the Secured Party or to determine the presence or priority of other
secured parties; and
          (c) the furnishing to the Secured Party from time to time of reports
and schedules in connection with the Collateral as required pursuant to the
Credit Agreement, all in reasonable detail and in form reasonably satisfactory
to the Secured Party.
     4.2 Change of Chief Executive Office. Debtor will not move its chief
executive office except to such new location as Debtor may establish in
accordance with the last sentence of this Section. The originals of all Account
Records and General Intangibles will be kept at

-5-



--------------------------------------------------------------------------------



 



such chief executive office or at the locations referred to in Section 3.3, or
at such new locations as Debtor may establish in accordance with the last
sentence of this Section. All Accounts, Account Records, and General Intangibles
of Debtor will be maintained at and controlled and directed (including, without
limitation, for general accounting purposes) from the locations referred to in
Section 3.3 or such new locations as the Debtor may establish in accordance with
the last sentence of this Section. With respect to any new location, promptly
upon the request of the Secured Party, Debtor shall take all such action as the
Secured Party may request to maintain the security interest of the Secured Party
in the Collateral granted hereby at all times fully perfected with the same or
better priority and in full force and effect. Debtor shall not establish a new
location for its chief executive office or such activities (or move any such
activities from the locations referred to in Section 3.3) until it shall have
given to the Secured Party not less than ten days’ prior written notice of its
intention to do so, clearly describing such new location and providing such
other information in connection therewith as the Secured Party may reasonably
request.
     4.3 Change of Name or Corporate Structure. Debtor shall not change its name
or corporate structure or conduct business under any name other than its current
name without giving notice thereof to the Secured Party within ten days
thereafter, clearly describing such new name, or corporate structure or such new
tradename and providing such other information in connection therewith as the
Secured Party may reasonably request. With respect to such new name, corporate
structure, or tradename, promptly upon the request of the Secured Party, Debtor
shall take all such action as the Secured Party may reasonably request to
maintain the security interest of the Secured Party in the Collateral granted
hereby at all times fully perfected with the same or better priority and in full
force and effect.
     4.4 Title, Prohibited Liens and Filings. Debtor agrees to protect the title
to the Collateral. Debtor will not pledge, mortgage, otherwise encumber, create
or suffer a Lien to exist on any of the Collateral (other than in favor of the
Secured Party) or sell, assign or otherwise transfer any of the Collateral to or
in favor of any Person other than the Secured Party without the Secured Party’s
written consent. Debtor will not file or permit to be filed or recorded any
financing statement or other security instrument with respect to the Collateral
other than in favor of Secured Party.
     4.5 Maintain Records and Accounts. Debtor will keep and maintain, or cause
to be kept and maintained, at its own cost and expense satisfactory and complete
records of the Collateral, including, but not limited to, the originals of all
documentation with respect to all Accounts and General Intangibles and records
of all payments received and all credits granted on the Accounts, all
merchandise returned, and all other dealings therewith.
     4.6 Right of Inspection. The Secured Party shall upon reasonable notice to
Debtor have full and free access during normal business hours of Debtor to all
the books, correspondence, and records and Equipment of Debtor; and the Secured
Party and its representatives may examine the same, take extracts therefrom, and
make photocopies thereof.
     4.7 Possession of Collateral. The Collateral shall remain in Debtor’s
possession or control at all times at Debtor’s risk of loss.

-6-



--------------------------------------------------------------------------------



 



     4.8 Financing Statement Filings; Notifications. Debtor recognizes that
financing statements pertaining to the Collateral have been or will be filed
with the offices of the Secretary of State for the States listed in Exhibit A
hereto. Debtor will immediately notify the Secured Party of any condition or
event that may change the proper location for the filing of any financing
statement or other public notice or recording for the purpose of perfecting a
security interest in the Collateral. Without limiting the generality of the
foregoing, Debtor will (a) notify the Secured Party within a reasonable period
of time in advance of any change to a jurisdiction other than as represented in
Section 3.3 hereof, (i) in the location of Debtor’s chief place of business,
(ii) in the location of the office where Debtor keeps its records concerning the
Accounts and the General Intangibles and the original of all the Accounts
Records, or (iii) in the “location” of Debtor within the meaning of
Section 9-103(c) of the UCC, and (b) immediately notify Secured Party of any
change in Debtor’s name. In any notice furnished pursuant to this Section,
Debtor will expressly state that the notice is required by this Agreement and
contains facts that will or may require additional filings of financing
statements or other notices for the purpose of continuing perfection of the
Secured Party’s security interest in the Collateral.
ARTICLE V
ACCOUNTS
     5.1 Debtor Remains Liable under Accounts. Anything herein to the contrary
notwithstanding (including, without limitation, the grant of any rights to the
Secured Party), Debtor shall remain liable under each of the Accounts to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise to
each such Account. The Secured Party shall have no obligation or liability under
any Account (or any agreement giving rise thereto) by reason of or arising out
of this Agreement or the receipt by the Secured Party of any payment relating to
such Account pursuant hereto, nor shall the Secured Party be obligated in any
manner to perform any of the obligations of Debtor under or pursuant to any
Account (or any agreement giving rise thereto), to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party under any Account (or any
agreement giving rise thereto), to present or file any claim, to take any action
to enforce any performance, or to collect the payment of any amounts which may
have been assigned to it or to which it may be entitled at any time or times.
     5.2 Collections on Accounts. Prior to the occurrence of an Event of
Default, the Secured Party hereby authorizes Debtor to collect the Accounts. At
any time following and during the continuance of any Event of Default, the
Secured Party may curtail or terminate said authority at any time and itself, or
by its agents, collect all Accounts, and any payments of Accounts collected by
Debtor shall be held by Debtor in trust for the Secured Party, segregated from
other funds of Debtor. All Proceeds, while held by the Secured Party (or by
Debtor in trust for the Secured Party) shall continue to be Collateral securing
all of the Secured Obligations and shall not constitute payment thereof until
applied as hereinafter provided.

-7-



--------------------------------------------------------------------------------



 



ARTICLE VI
POWER OF ATTORNEY
     6.1 Appointment as Attorney-in-Fact. Debtor hereby irrevocably constitutes
and appoints the Secured Party and any officer or agent thereof, with full power
of substitution, as its true and lawful attorney-in-fact, with full irrevocable
power and authority in the place and stead of Debtor and in the name of Debtor
or in its own name, from time to time in the discretion of the Secured Party,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, Debtor hereby gives the
Secured Party the power and right, on behalf of Debtor, without notice to or
assent by the Debtor, to do the following:
          (a) in the case of any Account, at any time when the authority of
Debtor to collect the Accounts has been curtailed or terminated pursuant hereto,
or in the case of any other Collateral, at any time when any Event of Default
shall have occurred and be continuing, in the name of Debtor or its own name, or
otherwise, to take possession of and indorse and collect any checks, drafts,
notes, acceptances, or other instruments for the payment of moneys due under, or
with respect to, any Collateral; in the name of Debtor or otherwise to direct
any party liable for any payment under any of the Collateral to make payment of
any and all moneys due or to become due thereunder directly to the Secured Party
or as the Secured Party shall direct; to ask or demand for, collect, receive
payment of, and receipt for, any and all moneys, claims, and other amounts due
or to become due at any time in respect of or arising out of any Collateral;
          (b) at any time when an Event of Default shall have occurred and be
continuing, to prepare, sign, and file financing statements and amendments
thereto in the name of Debtor;
          (c) at any time when an Event of Default shall have occurred and be
continuing, to take or cause to be taken all actions necessary to perform or
comply or cause performance or compliance with the terms of this Agreement,
including, without limitation, actions to pay or discharge taxes and Liens
levied or placed on or threatened against the Collateral, to effect any repairs
or obtain any insurance called for by the terms of this Agreement, and to pay
all or any part of the premiums therefor and the costs thereof;
          (d) upon the occurrence and during the continuance of any Event of
Default, (i) to sign and indorse any invoices, freight or express bills, bills
of lading, storage or warehouse receipts, drafts against debtor, assignments,
verifications, notices, and other documents in connection with any of the
Collateral, (ii) to commence and prosecute any suits, actions, or proceedings at
law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral, (iii) to defend any suit, action, or proceeding brought against
Debtor with respect to any Collateral, (iv) to settle, compromise, or adjust any
suit, action, or proceeding described in the preceding clause and, in connection
therewith, to give such discharges or releases as the Secured Party may deem
appropriate, and (v) generally, to sell or transfer and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Secured Party

-8-



--------------------------------------------------------------------------------



 



were the absolute owner thereof for all purposes, and to do, at the option of
the Secured Party and the expense of Debtor, at any time, or from time to time,
all acts and things which the Secured Party deems necessary to protect,
preserve, or realize upon the Collateral and the Liens of the Secured Party
thereon and to effect the intent of this Agreement, all as fully and effectively
as Debtor might do; and
          (e) at any time when an Event of Default shall have occurred and be
continuing, to execute, in connection with any foreclosure, any endorsements,
assignments, or other instruments of conveyance or transfer with respect to the
Collateral.
     Debtor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable so long as any Obligation remains outstanding
or any Commitment exists.
     6.2 No Duty on the Part of Secured Party. The powers conferred on the
Secured Party hereunder are solely to protect the interests of the Secured Party
in the Collateral and shall not impose any duty upon the Secured Party to
exercise any such powers. The Secured Party shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and, except for its willful misconduct and/or own gross negligence, neither it
nor any of its officers, directors, employees, or agents shall be responsible to
the Debtor for any act or failure to act hereunder.
ARTICLE VII
REMEDIES; RIGHTS UPON DEFAULT
     7.1 Rights and Remedies Generally. If an Event of Default shall occur and
be continuing, then and in every such case, the Secured Party shall have all the
rights of a secured party under the UCC, all rights now or hereafter existing
under all other applicable laws, and, subject to any mandatory requirements of
applicable law then in effect, all rights set forth in this Agreement and the
other Loan Documents. No enumeration of rights in this Section or elsewhere in
this Agreement or in any other Loan Document or other agreement shall be deemed
to in any way limit the rights of the Secured Party as described in this
Section.
     7.2 Proceeds. If an Event of Default shall occur and be continuing, in
addition to the rights of the Secured Party specified with respect to the
payment of Accounts, (a) all Proceeds received by Debtor consisting of cash,
checks, and other near cash items shall be held by Debtor in trust for the
Secured Party, segregated from other funds of Debtor, and shall forthwith upon
receipt by Debtor, be turned over to the Secured Party, in the same form
received by Debtor (appropriately indorsed or assigned by the Debtor to the
order of the Secured Party or in such other manner as shall be satisfactory to
the Secured Party), and (b) any and all such Proceeds received by the Secured
Party (whether from Debtor or otherwise), or any part thereof, shall be applied
by the Secured Party as provided in Section 7.10 hereof.

-9-



--------------------------------------------------------------------------------



 



     7.3 Collection of Accounts. If an Event of Default shall occur and be
continuing:
          (a) the Secured Party may instruct the obligor or obligors on any
obligation owing or purporting to be owed to Debtor constituting the Collateral
(including, without limitation, the Accounts) to make any payment required by
the terms of such obligation directly to the Secured Party;
          (b) the Secured Party shall have the right from time to time to modify
(including, without limitation, to extend the time for payment or arrange for
payment in installments) or waive rights under any such obligation and to
compromise or settle counterclaims or setoffs with the obligor under any such
obligation; and
          (c) any and all of such proceeds of such collections paid to the
Secured Party, or any part thereof, (after deduction of the Secured Party’s
expenses of collection, including, without limitation, reasonable attorneys’
fees and disbursements), shall be applied by the Secured Party as provided in
Section 7.10 hereof.
     7.4 Disposition of Collateral. If an Event of Default shall occur and be
continuing:
          (a) the Secured Party may direct Debtor to sell, assign, or otherwise
liquidate or dispose of all or from time to time any portion of the Collateral,
and Debtor shall do so, and the Secured Party may take possession of the
Proceeds of such Collateral. The Secured Party may direct Debtor to direct that
all Proceeds of such Collateral be paid directly to the Secured Party or may
permit the Proceeds of such Collateral to be paid to Debtor and all such
Proceeds consisting of cash, checks, or near cash items shall be held by Debtor
in trust for the Secured Party, segregated from other funds of Debtor in a
separate deposit account containing only Proceeds and shall forthwith upon
receipt by Debtor, be turned over to the Secured Party, in the same form
received by Debtor (appropriately indorsed or assigned by Debtor to the order of
the Secured Party or in such other manner as shall be satisfactory to the
Secured Party); and
          (b) any and all such Proceeds received by the Secured Party (whether
from Debtor or otherwise), shall be applied by the Secured Party as provided in
Section 7.10 hereof.
     7.5 Debtor’s Accounts. If an Event of Default shall occur and be
continuing, the Secured Party may liquidate any securities held in any accounts
of Debtor and apply the proceeds thereof and any other amounts held in any
accounts of Debtor as provided in Section 7.10 hereof.
     7.6 Possession of Collateral. If an Event of Default shall occur and be
continuing, (a) the Secured Party may, personally or by agents or attorneys,
immediately retake possession of the Collateral (including the originals of all
or any Accounts and Account Records) or any part thereof, from Debtor or any
other Person which then has possession of any part thereof with or without
notice or judicial process, and for that purpose may enter upon Debtor’s
premises where any of the Collateral is located and remove the same and may make
reasonable use in connection with such removal of any and all services,
supplies, aids, and other facilities of Debtor, and (b) upon three days’ notice
to Debtor, Debtor shall, at its own expense, assemble the Collateral, including,
without limitation, the originals of all Account Records (or from time to time
any

-10-



--------------------------------------------------------------------------------



 



portion thereof) and make it available to the Secured Party by delivery to the
Secured Party at any location designated by the Secured Party which is
reasonably convenient to both parties, whether at the premises of Debtor or the
Secured Party or elsewhere. Debtor shall, at its sole expense, store and keep
any Collateral so assembled at such place or places pending further action by
the Secured Party and while the Collateral shall be so stored and kept, provide
such guards and maintenance services as shall be reasonably necessary to protect
the same and to preserve and maintain the Collateral in good condition. Debtor’s
obligation to so assemble and deliver the Collateral is of the essence of this
Agreement and, accordingly, upon application to a court of equity having
jurisdiction, the Secured Party shall be entitled to a decree requiring specific
performance by the Debtor of such obligation.
     7.7 Disposition of the Collateral. If an Event of Default shall occur and
be continuing, the Secured Party may sell, assign, lease, give an option or
options to purchase, or otherwise dispose of the Collateral (or contract to do
any of the foregoing) under one or more contracts or as an entirety, and, to the
extent permitted by applicable law, without the necessity of gathering at the
place of sale the property to be sold, at public or private sale or sales,
conducted by any officer, nominee or agent of, or auctioneer or attorney for the
Secured Party at any location of any third party conducting or otherwise
involved in such sale or any office of the Secured Party or elsewhere and in
general in such manner, at such time or times and upon such terms and conditions
and at such price as may be commercially reasonable, for cash or on credit or
for future delivery without assumption of any credit risk. Any of the Collateral
may be sold, leased, assigned, or options or contracts entered to do so, or
otherwise disposed of, in the condition in which the same existed when taken by
the Secured Party or after any overhaul or repair which may be commercially
reasonable. Any such disposition which shall be a private sale or other private
proceeding shall be made upon not less than ten days’ written notice to Debtor
specifying the time after which such disposition is to be made and the intended
sale price or other consideration therefor. Any such disposition which shall be
a public sale shall be made upon not less than ten days’ written notice to
Debtor (which Debtor agrees to be commercially reasonable) specifying the time
and place of such sale and, in the absence of applicable requirements of law to
the contrary, shall be by public auction (which may, at the option or the
Secured Party, be subject to reserve), after publication of commercially
reasonable notice of such auction. To the extent permitted by applicable law,
the Secured Party may bid for and become the purchaser of the Collateral or any
item thereof, offered for sale in accordance with this Section without
accountability to Debtor (except to the extent of surplus money received) as
provided below. In the payment of the purchase price of the Collateral, the
purchaser shall be entitled to have credit on account of the purchase price
thereof of amounts owing to such purchaser on account of any of the Secured
Obligations and any such purchaser may deliver notes, claims for interest, or
claims for other payment with respect to such Secured Obligations in lieu of
cash up to the amount which would, upon distribution of the net proceeds of such
sale, be payable thereon. Such notes, if the amount payable hereunder shall be
less than the amount due thereon, shall be returned to the holder thereof after
being appropriately stamped to show partial payment. Notwithstanding the
foregoing, if the Collateral or any portion thereof is perishable or threatens
to decline speedily in value or is of a type customarily sold in a recognized
market only such notice as shall be reasonably practicable shall be required.
     7.8 Recourse. Debtor shall remain liable for any deficiency if the proceeds
of any sale or other disposition of the Collateral are insufficient to satisfy
the Secured Obligations.

-11-



--------------------------------------------------------------------------------



 



Debtor shall also be liable for all reasonable expenses of the Secured Party
incurred in connection with collecting such deficiency, including, without
limitation, the reasonable fees and disbursements of any attorneys employed by
the Secured Party to collect such deficiency.
     7.9 Expenses; Attorneys’ Fees. Debtor shall reimburse the Secured Party for
all its reasonable expenses in connection with the exercise of its rights and
remedies hereunder, including, without limitation, reasonable attorneys’ fees
and legal expenses incurred by the Secured Party.
     7.10 Application of Proceeds. The proceeds of any disposition of Collateral
shall be applied as follows:
             (a) to the payment of any and all reasonable expenses and fees
(including attorneys’ fees and disbursements) incurred by the Secured Party in
connection with the exercise of its rights and remedies hereunder, including,
without limitation, reasonable expenses and fees in connection with obtaining,
taking possession of, removing, holding, insuring, repairing, preparing for sale
or lease, storing and disposing of Collateral;
             (b) to the satisfaction of the Secured Obligations in such order as
the Secured Party may elect; and
             (c) after the indefeasible payment in full in cash of all Secured
Obligations, to Debtor or to whomever may lawfully be entitled to receive the
same or as a court of competent jurisdiction may direct.
     7.11 Limitation on Duties Regarding Preservation of Collateral. The Secured
Party’s sole duty with respect to the custody, safekeeping, and physical
preservation of the Collateral in its possession, under Section 9.207 of the UCC
or otherwise, shall be to deal with it in the same manner as the Secured Party
deals with similar property for its own account. The Secured Party shall have no
obligation to take any steps to preserve rights against prior parties to any
Collateral. Except for matters constituting willful misconduct and/or gross
negligence, neither the Secured Party nor any of its directors, officers,
employees, or agents shall be liable for failure to demand, collect, or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of the Debtor or otherwise.
     7.12 Waiver of Claims. Except as otherwise provided in this Agreement,
Debtor hereby waives, to the extent permitted by applicable law, notice of and
judicial hearing in connection with the Secured Party’s taking possession or the
Secured Party’s disposition of any of the Collateral in accordance herewith,
including, without limitation, any and all prior notice and hearing for any
prejudgment remedy or remedies and any such right which the Debtor would
otherwise have under the constitution or any statute of the United States or any
state, and Debtor hereby further waives, to the extent permitted by law:
             (a) all damages occasioned by such taking of possession except any
damages which are the direct result of the willful misconduct and/or gross
negligence of the Secured Party;

-12-



--------------------------------------------------------------------------------



 



          (b) all other requirements as to the time, place, and terms of sale or
other requirements with respect to the enforcement of the rights of the Secured
Party hereunder;
          (c) demand of performance or other demand, notice of intent to demand
or accelerate, notice of acceleration, presentment, protest, advertisement, or
notice of any kind to or upon Debtor or any other Person, except as may be
required by the Credit Agreement; and
          (d) all rights of redemption, appraisement, valuation, diligence,
stay, extension, or moratorium now or hereafter in force under any applicable
law in order to stay or delay the enforcement of this Agreement, including the
absolute sale of the Collateral or any portion thereof, and Debtor, for itself
and all who may claim under it, insofar as it or they now or hereafter lawfully
may, hereby waives the benefit of all such laws.
     7.13 Discontinuance of Proceedings. In case the Secured Party shall have
instituted any proceeding to enforce any right, power, or remedy under this
Agreement by foreclosure, sale, entry, or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason, then and in every such case,
Debtor and the Secured Party shall be returned to their former positions and
rights hereunder with respect to the Collateral subject to the security interest
created under this Agreement, and all rights, remedies, and powers of the
Secured Party shall continue as if no such proceeding had been instituted.
ARTICLE VIII
INDEMNITY
     8.1 INDEMNITY. (a) DEBTOR AGREES TO INDEMNIFY, REIMBURSE, AND HOLD THE
INDEMNITEES HARMLESS FROM ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, CLAIMS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) (FOR THE PURPOSES OF THIS
SECTION ALL OF THE FOREGOING ARE COLLECTIVELY CALLED “EXPENSES”) OF WHATSOEVER
KIND OR NATURE WHICH MAY BE IMPOSED ON, ASSERTED AGAINST, OR INCURRED BY ANY OF
SUCH INDEMNITEES IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR THE
DOCUMENTS EXECUTED IN CONNECTION HEREWITH OR IN ANY OTHER WAY CONNECTED WITH THE
ADMINISTRATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ENFORCEMENT OF ANY
OF THE TERMS OF OR THE PRESERVATION OF ANY RIGHTS HEREUNDER, INCLUDING, WITHOUT
LIMITATION, THOSE ARISING FROM THE NEGLIGENCE, WHETHER SOLE OR CONCURRENT, OF
ANY INDEMNITEE; PROVIDED THAT NO SUCH INDEMNITEE SHALL BE INDEMNIFIED PURSUANT
TO THIS SECTION FOR EXPENSES TO THE EXTENT ARISING FROM THE WILLFUL MISCONDUCT
AND/OR GROSS NEGLIGENCE OF SUCH INDEMNITEE.
          (b) Debtor agrees that upon written notice by any such Indemnitee of
any assertion that could give rise to an Expense, Debtor shall assume full
responsibility for the defense thereof. Without limiting the application of part
(a) of this Section, Debtor agrees to pay

-13-



--------------------------------------------------------------------------------



 



or reimburse such Indemnitee on demand for any and all reasonable fees, costs,
and expenses of whatever kind or nature incurred in connection with the
creation, preservation, or protection of the Secured Party’s Liens on, and
security interests in, the Collateral, including, without limitation, all
reasonable fees and taxes in connection with the recording or filing of
instruments and documents in public offices, payment, or discharge of any taxes
or Liens or security interests upon or in respect of the Collateral, premiums
for insurance with respect to the Collateral, all reasonable expenses incurred
in the custody, preservation, use, or operation of the Collateral when
Collateral is in the Secured Party’s possession, and all other reasonable fees,
costs, and expenses in connection with protecting, maintaining, or preserving
the Collateral and the Secured Party’s interest therein, whether through
judicial proceedings or otherwise, or in defending or prosecuting any actions,
suits, or proceedings arising out of or relating to the Collateral.
          (c) Without limiting the application of parts (a) or (b) of this
Section, Debtor agrees to pay, indemnify, and hold each Indemnitee harmless from
and against any Expenses which such Indemnitee may suffer, expend, or incur in
consequence of or growing out of any misrepresentation by any Debtor in this
Agreement or in any statement or writing contemplated by or made or delivered
pursuant to or in connection with this Agreement.
          (d) If and to the extent that the obligations of Debtor under this
Section are unenforceable for any reason, Debtor hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under applicable law.
     8.2 Indemnity Obligations Secured by Collateral; Survival. Any amounts paid
by any Indemnitee as to which such Indemnitee has the right to reimbursement
shall constitute Secured Obligations secured by the Collateral. The indemnity
obligations of the Debtor contained in this Article VIII shall continue in full
force and effect notwithstanding the full payment and performance of the Secured
Obligations and the termination of this Agreement.
ARTICLE IX
MISCELLANEOUS
     9.1 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Secured Party in exercising any right, power, or privilege hereunder and no
course of dealing between any Debtor and the Secured Party shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege. A waiver by the Secured Party
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Secured Party would otherwise have on any
future occasion. The rights and remedies herein expressly provided are
cumulative, may be exercised singly or concurrently and as often and in such
order as the Secured Party deems expedient, and are not exclusive of any rights
or remedies which the Secured Party would otherwise have whether by agreement or
now or hereafter existing under applicable law. No notice to or demand on Debtor
in any case shall entitle Debtor to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Secured Party to any other or further action in any circumstances without notice
or demand.

-14-



--------------------------------------------------------------------------------



 



     9.2 Termination; Release. When the Secured Obligations have been
indefeasibly paid and performed in full and the Commitment has terminated, this
Agreement shall terminate, and the Secured Party, at the request and sole
expense of Debtor, will execute and deliver to Debtor the proper instruments
(including Uniform Commercial Code termination statements) acknowledging the
termination of this Agreement, and will duly assign, transfer, and deliver to
Debtor, without recourse, representation, or warranty of any kind whatsoever,
such of the Collateral as may be in possession of the Secured Party and has not
theretofore been disposed of, applied, or released.
     9.3 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
     9.4 Marshalling. The Secured Party shall not be under any obligation to
marshall any assets in favor of Debtor or any other Person or against or in
payment of any or all of the Secured Obligations.
     9.5 Severability. In case any provision in or obligation under this
Agreement or the Secured Obligations shall be invalid, illegal, or unenforceable
in any jurisdiction, the validity, legality, and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
     9.6 Financing Statement Filing. A photocopy or other reproduction of this
Agreement shall be sufficient as a financing statement and may be filed in lieu
of the original to the extent permitted by applicable law.
     9.7 Notices and Other Communications. Except as to oral notices expressly
authorized herein, all notices, requests, and communications under this
Agreement shall be in writing (including by telecopy). Unless otherwise
expressly provided herein, any such notice, request, or communication shall be
deemed to have been duly given or made when provided in accordance with the
terms of the Credit Agreement.
     9.8 Parties in Interest. This Agreement shall be binding upon and inure to
the benefit of Debtor, the Secured Party, and their respective legal
representatives, successors, and assigns. No other Person shall have any right,
benefit, priority, or interest hereunder or as a result hereof or have standing
to require satisfaction of provisions hereof in accordance with their terms, and
any or all of such provisions may be freely waived in whole or in part by the
Secured Party at any time if the Secured Party in its sole discretion deems it
advisable to do so.
     9.9 Amendments. Neither this Agreement nor any provision hereof may be
amended, supplemented, modified, discharged, or terminated orally, but only by
an instrument in writing signed by the party against whom enforcement of the
amendment, supplement, modification, discharge, or termination is sought.
     9.10 Entire Agreement. This Agreement constitutes the entire Agreement
between the Parties hereto with respect to the subject hereof and shall

- 15 -



--------------------------------------------------------------------------------



 



supersede any prior agreements, whether written or oral, between the Parties
hereto relating to the subject hereof. Furthermore, in this regard, this
Agreement and the other written Loan Documents represent, collectively, the
final agreement among the Parties hereto and may not be contradicted by evidence
of prior, contemporaneous, or subsequent oral agreements of such Parties. There
are no unwritten oral agreements among such Parties.
     9.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Texas (without giving effect to
principles thereof relating to conflicts of laws).
     9.12 Jurisdiction and Venue. All actions or proceedings with respect to,
arising directly or indirectly in connection with, out of, related to or from
this Agreement or any other Loan Document to which any Debtor is a Party may be
litigated at the sole discretion and election of the Secured Party, in courts
having situs in Dallas, Dallas County, Texas. Debtor hereby submits to the
jurisdiction of any local, state, or federal court located in Dallas, Dallas
County, Texas, and hereby waives any rights it may have to transfer or change
the jurisdiction or venue of any litigation brought against it by the Secured
Party in accordance with this Section.

- 16 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

            DEBTOR:

EOWS MIDLAND COMPANY
EASTERN OIL WELL SERVICE COMPANY
      By:   /s/ Beverly A. Cummings         Beverly A. Cummings        Executive
Vice President, Treasurer, and
Chief Financial Officer    

- 17 -



--------------------------------------------------------------------------------



 



            SECURED PARTY:

GUARANTY BANK, FSB
      By:   /s/ David M. Butler         David M. Butler        Vice President   
 

- 18 -



--------------------------------------------------------------------------------



 



EXHIBIT A

Section 3.1:   FILING LOCATIONS

 Secretary of State of Texas
 Secretary of State of West Virginia

A-i



--------------------------------------------------------------------------------



 



EXHIBIT B
DESCRIPTION OF EQUIPMENT

1.   1980 WILSON Mogul 42B D/D Drum Back-In Well Service Rig, S/N-10677, (Rig
No. 2) LEBUS f/1” Tubing Line, 650’ of 1” Tubing Line, 9,000’ of 9/16” Sandline,
Air Clutches, PARMAC 22SR Hydromatic Brake p/b DETROIT 12V-71N Diesel Engine,
S/N-N/A, w/Electric Starter, Radiator, ALLISON CLBT-5860 Transmission, WILSON
96’H 180,000# Static Hook Load Telescoping Mast, S/N-N/A, Hydraulically Raised &
Scoped, Single 3-Stage Raising Ram, Double Tubing Board, Triple Rod Basket, All
Mounted on WILSON 5-Axle Carrier, VIN-N/A (TX Lic #16P-146), w/(6) Hydraulic
Leveling jacks, KOENIG Hydraulic Utility Winch, Folding Walkways w/Stairs, Fuel,
Air, Water & Hydraulic Tanks, Adjustable Work Platform, 445/65Rx22.5 Front &
11.00x20 Rear Tires (unit #8617) together with well service tools described as
follows:       McKISSICK 83 A 100-Ton Weighted Tubing Block w/(3) 24” Sheaves
f/1” Line       Rod Clevis       (2) 2-1/4” x 72” Elevator Links       FOSTER
58-93 Hydraulic Tubing Tongs, S/N-1840, w/Backup & Lift Cylinders       CAVINS
Type C-101 2-3/8” to 2-7/8” Air Tubing Slips       GUIBERSON Type H Double Oil
Saver w/Hand Pump, Lubricator & Hose       KING OIL TOOLS 2-7/8” 100-Ton Center
Latch Tubing Elevators       DENCON 2-3/8” 100-Ton Center Latch Tubing Elevators
      Tubing Safety Valve       BJ Mark IV Hydraulic Rod Tongs, S/N-SR3298RR    
  20-Ton Rod Hook       DOUBLE E Rod Stripper       (6) Rod Elevators       (6)
Snapper-Type Rod Wrenches       MARTIN-DECKER Clipper 0 180,000# Weight
Indicator       OIL WORKS, INC. (Rebuilt TOTCO) Hydromast Pad-Type Weight
Indicator, S/N-2007   2.   1980 WILSON Mogul 42B Double Drum Back-In Well
Service Rig, S/N-10650, (Rig No. 3) ZEBUS f/1” Tubing Line, 575’ of 1” Tubing
Line, 11,000’ of 9/16” Sandline, Air

B-i



--------------------------------------------------------------------------------



 



    Clutches, PARMAC 122 Hydromatic Brake, S/N-53087, p/b DETROIT 8V-71N Diesel
Engine w/Electric Starter, Radiator, ALLISON CLBT-5860 Transmission, WILSON
96-180 96’H 180,000# Static Hook Load Telescoping Mast, S/N-N/A, Hydraulically
Raised & Scoped, Single 3-Stage Raising Ram, Double Tubing Board, Triple Rod
Basket, All Mounted on WILSON 5-Axle Carrier, VIN-N/A (TX Lic #16P-147), w/(4)
Hydraulic Leveling jacks, (4) Manual Leveling Jacks, KOENIG Hydraulic Utility
Winch, Folding Walkways w/Stairs, Fuel, Air, Water & Hydraulic Tanks, Adjustable
Work Platform, 385/65Rx22.5 Front & 10.00Rx20 Rear Tires (unit #8616) together
with well service tools described as follows:       McKISSICK 83A 100-Ton
Weighted Tubing Block w/(3) 24” Sheaves f/1” Line       Rod Clevis       (2)
1-1/4” x 72” Elevator Links       FOSTER 58-93R Hydraulic Tubing Tongs, S/N-632,
w/Backup & Lift Cylinders       CAVINS Type TC-101 2-3/8” to 2-7/8” Air Tubing
Slips       GUIBERSON Type H Double Oil Saver w/Hand Pump, Lubricator & Hose    
  BJ 2-7/8” 100-Ton Center Latch Tubing Elevators       BJ 2-3/8” 100-Ton Center
Latch Tubing Elevators       Tubing Safety Valve       BJ Mark IV Hydraulic Rod
Tongs, S/N-2310       RATIGAN 20-Ton Rod Hook       BELL RUBBER BRS 1 Rod
Stripper       (6) Rod Elevators       (6) Snapper-Type Rod Wrenches      
MARTIN-DECKER Clipper 0 180,000# Weight Indicator       OIL WORKS, INC. (Rebuilt
TOTCO) Hydromast Pad-Type Weight Indicator   3.   1968 SKYTOP 4210 Double Drum
Back-In Well Service Rig, S/N-4210-382, (Rig No. 4) LEBUS f/1” Tubing Line, 650’
of 1” Tubing Line, 13,000’ of 9/16” Sandline, Air Clutches, PARMAC 15” DR
Hydromatic Brake p/b DETROIT 8V-71N Diesel Engine,
S/N-8VA794503, w/Electric Starter, Radiator, ALLISON CLBT-4460 Transmission,
SKYTOP 96’H 180,000# Static Hook Load Telescoping Mast, S/N-LXT120,
Hydraulically Raised & Scoped, Single 3 Stage Raising Ram, Double Tubing Board,
Triple Rod Basket, All Mounted on 1968 SKYTOP 4 Axle Carrier, VIN-N/A, w/(4)

B-ii



--------------------------------------------------------------------------------



 



    Hydraulic Leveling Jacks, Hydraulic Utility Winch, Folding Walkways
w/Stairs, Fuel, Air, Water & Hydraulic Tanks, Adjustable Work Platform,
385/65Rx22.5 Front & 10.00x20 Rear Tires (Unit #11016) together with well
service tools described as follows:       McKISSICK 75-Ton Tubing Block w/(3)
24” Sheaves f/1” Line       (2) Rod Clevises       (2) 1-1/4” x 72” Elevator
Links       FOSTER 58-93R Hydraulic Tubing Tongs, S/N-436, w/Backup & Lift
Cylinders w/(2) Sets 4 1/2” Backup Dies, (1) 5 1/2” Drag Ring & Top Plate, Extra
Sets of 2 3/8” to 4 1/2” Heads       CAVINS TB-101 Air Tubing Slips w/2-3/8”,
2-7/8”, 4-1/2” & 5-1/2” Inserts       GUIBERSON Type H Double Oil Saver w/Hand
Pump, Lubricator & Hose       2-7/8” 100-Ton Center Latch Tubing Elevators      
2-3/8” 100-Ton Center Latch Tubing Elevators       CARTER TOOL CO. Hydraulic Rod
Tongs, S/N-N/A       20-Ton Rod Hook       DOUBLE E Rod Stripper       (6) Rod
Elevators, (2) 1.25” Rod Elevators       (6) Snapper-Type Rod Wrenches,
(2) 1.25” Rod Wrenches       MARTIN-DECKER Clipper 0 220,000# Weight Indicator
(Recalibrated by NATIONAL OIL WELL 12/05/01)       Hydraulic Pump f/FOSTER
58-93R Tubing Tongs   4.   1970 SKYTOP 4212 Double Drum Back-In Well Service
Rig, S/N-99, (Rig No. 5) LEBUS f/1” Tubing Line, 575’ of 1” Tubing Line, 9000’
of 9/16” Sandline, Makeup Catwheel, Air Clutches, PARMAC 15DR Hydromatic Brake
p/b DETROIT 12V-71N Diesel Engine w/Electric Starter, Radiator, ALLISON TG-627
Transmission, SKYTOP 96’H 210,000# Static Hook Load Telescoping Mast,
Hydraulically Raised & Scoped, Single 3-Stage Raising Ram, Double Tubing Board,
Triple Rod Basket, All Mounted on
SKYTOP 5-Axle Carrier w/(4) Hydraulic Leveling Jacks, TULSA Hydraulic Utility
Winch, Folding Walkways w/Stairs, Fuel, Air, Water & Hydraulic Tanks, Adjustable
Work Platform, 385/65Rx22.5 Front & 10.00Rx20 Rear Tires (Unit #11026) together
with well service tools described as follows:       McKISSICK 83A 100-Ton
Weighted Tubing Block w/(3) 24” Sheaves f/1” Line

B-iii



--------------------------------------------------------------------------------



 



    Rod Clevis       (2) 2-1/4” x 72” Elevator Links       FOSTER 58-93R
Hydraulic Tubing Tongs w/Backup & Lift Cylinders       GUIBERSON T-60 2-3/8” to
2-7/8” Air Tubing Slips       GUIBERSON Type H Double Oil Saver w/Hand Pump,
Lubricator & Hose       BJ 2-3/8” 100-Ton Center Latch Tubing Elevators      
DIEHL 2-7/8” 100-Ton Center Latch Tubing Elevators       Tubing Safety Valve    
  OIL COUNTRY Mark IV Hydraulic Rod Tongs, S/N-N/A       DOUBLE E Rod Stripper  
    (6) Rod Elevators       (6) Snapper-Type Rod Wrenches       Assorted Rod
Transfers       TOTCO Hydromast 0-180,000# Pad-Type Weight Indicator   5.   1984
HAROLD LEE ENGINEERING Double Drum Back-In Well Service Rig, (Rig No. 1)
S/N-N/A, LEBUS f/1” Tubing Line, 650’ of 1” Tubing Line, 9000’ of 9/16”
Sandline, Air Clutches, 15” Double Hydromatic Brake p/b DETROIT 8V 92T Diesel
Engine, S/N-N/A, w/Electric Starter, Radiator, ALLISON CLBT-5860 Transmission,
QUINCY 325 Air Compressor, 1989 HAROLD LEE ENGINEERING 96’H 250,000# Static Hook
Load Telescoping Mast, S/N-847, Hydraulically Raised & Scoped, Single 3-Stage
Raising Ram, Double Tubing Board, Triple Rod Basket, All Mounted on 1984
HENDRICKSON 5-Axle Carrier, VIN-N/A (TX Lic #16P-185) w/(6) Hydraulic Leveling
Jacks, GEARMATIC Hydraulic Utility Winch, Folding Walkways w/Stairs, Fuel, Air,
Water & Hydraulic Tanks, Adjustable Work Platform, 385/65Rx22.5 Front &
10.00Rx20 Rear Tires (Unit #7253) together with well service tools described as
follows:       SOWA 100-Ton Tubing Block w/(3) 24” Sheaves f/1” Line       Rod
Clevis       (2) 2-1/4” x 72” Elevator Links       PECK-O-MATIC 63 Hydraulic
Tubing Tongs w/Backup & Lift Cylinder       CAVINS B 2-3/8” Air Tubing Slips

B-iv



--------------------------------------------------------------------------------



 



    GUIBERSON Type H Double Oil Saver w/Hand Pump, Lubricator & Hose       KING
OIL TOOLS 2 7/8” 100-Ton Center Latch Tubing Elevators       BJ 2-3/8” 100-Ton
Center Latch Tubing Elevators       TIW 2-3/8” Tubing Safety Valve       Tubing
Stripper w/Companion Flange       20-Ton Rod Hook       DOUBLE E Rod Stripper  
    (6) 5/8” & 3/4” - 7/8” Rod Elevators       (8) 5/8” & 3/4” - 7/8”
Snapper-Type Rod Wrenches       TOTCO Hydromast 0 150,000# Pad-Type Weight
Indicator       TOWNSEND 7 1/16” 3000# Double Hydraulic Blowout Preventer   6.  
1975 FRANKS 1287/160 DTD-HT Double Drum Back-In Well Service Rig, (Rig No. 2)
S/N-75022-6, LEBUS f/1” Tubing Line, 650’ of 1” Tubing Line, 12,000’ of 9/16”
Sandline, Breakout Catwheel, Air Clutches, PARMAC 122 12” Double Hydromatic
Brake p/b DETROIT 8V-71 Diesel Engine, S/N-8VA308118, w/Electric Starter,
Radiator, ALLISON CLT-4460 Transmission, FRANKS Tri-Scope 96’H 150,000# Static
Hook Load Telescoping Mast, S/N-D150961193, Hydraulically Raised & Scoped,
Single 3-Stage Raising Ram, Double Tubing Board, Triple Rod Basket, All Mounted
on 1975 FRANKS Explorer III 300C 4 Axle Carrier, VIN-195396 (TX Lic #12P-477)
w/(4) Hydraulic Leveling Jacks, KOENIG Hydraulic Utility Winch, Folding Walkways
w/Stairs, Fuel, Air, Water & Hydraulic Tanks, Adjustable Work Platform,
425/65R22.5 Front & 10.00Rx20 Rear Tires (Unit #11041) together with well
service tools described as follows:       SOWA 100-Ton Tubing Block w/(3) 24”
Sheaves f/1” Line       Rod Clevis       (2) 1-1/2” x 72” Elevator Links      
FOSTER 58-93R Hydraulic Tubing Tongs w/Backup & Lift Cylinder       OIL
COUNTRY-Style/CAVINS Type B-Type 2-7/8” Air Tubing Slips       GUIBERSON Type H
Double Oil Saver w/Hand Pump, Lubricator & Hose       BJ 2-3/8” 100-Ton Center
Latch Tubing Elevators

B-v



--------------------------------------------------------------------------------



 



    OIL COUNTRY 2-7/8” 100-Ton Center Latch Tubing Elevators       TIW 2-3/8”
Tubing Safety Valve       BJ Tubing Stripper       OIL COUNTRY 20-Ton Rod Hook  
    DOUBLE E Rod Stripper       (5) 3/4”, 5/8” & 7/8” Rod Elevators       (2)
1”, 3-7/8” to 3/4” & (2) 5/8” Snapper-Type Rod Elevators       MARTIN-DECKER
Clipper 0-180,000# Weight Indicator       TOWNSEND 7-1/16” 3000# Double
Hydraulic Blowout Preventer   7.   1982 FRANKS 1058/120 Double Drum Back-In Well
Service Rig, (Rig No. 3) S/N- 82115-6, LEBUS f/1” Tubing Line, 650’ of 1” Tubing
Line, 8000’ of 9/16” Sandline, Air Clutches p/b DETROIT 8V-71N Diesel Engine,
S/N-N/A, w/Electric Starter, Radiator, ALLISON CLT-750 Transmission, FRANKS
Tri-Scope 96’H 150,000# Static Hook Load Telescoping Mast, S/N-Dl50962428,
Hydraulically Raised & Scoped, Single 3-Stage Raising Ram, Double Tubing Board,
Triple Rod Basket, All Mounted on 1982 FRANKS Mobilrig 300 4-Axle Carrier,
VIN-19310 (TX Lic #23P-938) w/(4) Hydraulic Leveling Jacks, MFG N/A Hydraulic
Utility Winch, Folding Walkways w/Stairs, Fuel, Air, Water & Hydraulic Tanks,
Adjustable Work Platform, 385/65Rx22.5 Front & 11.00x20 Rear Tires (Unit #7264)
together with well service tools described as follows:       WILSON 100-Ton
Tubing Block, S/N-N/A, w/(3) 24” Sheaves f/1” Line       Rod Clevis       (2)
1-1/2” x 72” Elevator Links       FOSTER 58-93R Hydraulic Tubing Tongs, S/N-N/A,
w/Backup & Lift Cylinder       GUIBERSON Type H Double Oil Saver w/Hand Pump,
Lubricator & Hose       OIL COUNTRY 2-3/8” 100-Ton Center Latch Tubing Elevators
      BJ 2-7/8” 100-Ton Center Latch Tubing Elevators       TIW 2-3/8” Tubing
Safety Valve       GUIBERSON JU Tubing Stripper w/Companion Flange       RATIGAN
20-Ton Rod Hook

B-vi



--------------------------------------------------------------------------------



 



    DOUBLE E Rod Stripper       (6) 5/8” to 7/8” & 3/4” Rod Elevators       (6)
5/8” to 7/8” & 3/4” Snapper-Type Rod Wrenches       MARTIN-DECKER 180,000#
Weight Indicator       TOWNSEND 7-1/16” 3000# Double Hydraulic Blowout Preventer

B-vii